Citation Nr: 1547876	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.
This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection is in effect for coronary artery disease (CAD) (rated as 60 percent disabling); posttraumatic stress disorder (PTSD) (rated as 50 percent disabling); a right ankle disability (rated as 20 percent disabling); tonsillitis (rated as noncompensable); and sternotomy scar associated with CAD (rated as noncompensable), for a combined disability rating of 80 percent.

2.  Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's CAD, PTSD, and right ankle disability preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unemployable as a result of his service-connected CAD, PTSD, and right ankle disabilities.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for CAD, rated as 60 percent disabling; PTSD rated as 50 percent disabling; a right ankle disability rated as 20 percent disabling; tonsillitis rated as noncompensable; and sternotomy scar associated with CAD rated as noncompensable.  The Veteran's combined schedular rating is 80 percent.

In his TDIU claim the Veteran reported that due to the cumulative effect of his ankle, heart, and PTSD conditions he was unable to perform any type of work.  The evidence reflects that the Veteran's primary career was as an electrical engineer and maintenance manager, and that he worked from August 1985 to October 2007.  The record also indicates that the Veteran has a bachelor's degree in electrical engineering as well as various post-graduate degrees.  

During a VA joints examination in October 2009, the Veteran stated that he retired as an electrician two years ago due to his heart and ankle conditions.  He reported that prior to his retirement he experienced difficulty climbing ladders and crouching to perform electrical work and that he was switched to a supervisory position for the last few years of his career. 

In a November 2009 VA PTSD examination, the Veteran reported that he frequently experienced conflicts with his coworkers.  

During a July 2012 VA general medical examination, the Veteran stated that he fatigues easily and has problems staying awake for more than four hours at a time.  The examiner opined that the Veteran's right ankle disability would prevent him from standing or walking for longer than brief periods, and that he could carry only very light amounts of weight in his left hand while doing so.  The examiner stated that the Veteran is unable to crouch or squat, and would struggle with stairs and uneven terrain.  Addressing the Veteran's heart disability, the examiner opined that the Veteran could, on occasion, lift and carry light loads, and that he could not push or pull forcefully.  However, the examiner added that the Veteran's ankle and heart disabilities do not prevent him from sitting.  

In a VA PTSD examination conducted the next day, the Veteran reported that when he was working he would often become agitated and verbally confront co-workers when they did not fulfill his expectations.  He stated that he was sent by human resources to anger management classes two or three times as the result of co-worker complaints.  The examiner opined that the Veteran's PTSD symptoms indicate occupational impairment which has, and likely would, impair occupational functioning.  However, the examiner did not find that the Veteran suffered from total occupational or social impairment due to PTSD.   

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected CAD, PTSD, and right ankle disabilities.  See Gilbert, 1 Vet. App. 54.  In making that determination, the Board has considered the Veteran's education, his primary employment history as an electrical engineer/maintenance manager, and his level of disability due to his CAD, PTSD, and right ankle disabilities.  The combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  The Board acknowledges the July 2012 general medical examiner's opinion that the Veteran's ankle and heart disabilities do not restrict him from sitting, and the July 2012 PTSD examiner's opinion that the Veteran does not suffer from total occupational or social impairment due to PTSD.  However, neither examiner considered the combined effects of those service-connected disabilities.  Moreover, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected CAD, PTSD, and right ankle disabilities.  Therefore, entitlement to a TDIU is granted.


ORDER

A total disability rating based on individual unemployability due to service-connected CAD, PTSD, and right ankle disabilities is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


